Campbell J.:
It is claimed by the plaintiff in error, that he should not be held responsible to the defendant in error for the articles furnished, because, by reason of the want of power in the defendant in error, no title passed to the articles in question-
TJpon a careful examination of the charter of the Detroit Water Commissioners, we think the Board had power to make such a contract as that made by Houghton in their name. In carrying out the duty of supplying water to the city of Detroit, it was not contemplated that the Board should enter into a general plumbing business; but a regard to the safety of their works requires that they should have some discretionary power, not only in supervising the connections made ,,-by others, but, when large quantities of water are likely to be used, in using means themselves to prevent waste and ensure security. And we see nothing in the charter to prevent [such work as that done in the case before us, if regarded in good faith, by the proper authorities, as a proper ease for the exercise of such discretion. *462And, so far as third persons are concerned, the superintendent and engineer is made by the regulations the proper medium of negotiation. The duties imposed upon the Board require constant attention, and it could never have been, supposed that such a body, serving gratuitously, and appointed as business men and not as engineers, should devote their time daily to the details of such business. That work must fall upon agents, and the officer referred to is chosen to exercise a general supervision over the whole arrangements, subject,1 of course, to the control of the Board. And while, in the present case, he exceeded his instructions, and the Board had a right, which they exercised, to repudiate his acts, the effect of such repudiation could not injuriously affect third persons, or deprive them of rights obtained in good faith by dealing with an agent upon 'whose authority they had a right to rely. We do not think the Board can regard Mr. Hale as unlawfully in possession of the property in question, and the effect of their refusal to ratify Houghton’s contract amounts, therefore, to an election to look to the latter for payment.
This being the case, Houghton became by this refusal fully empowered to sue in his own name for the labor aijd materials furnished. And although the charge, so far as concerned the authority of the Board, was erroneous, yet the error was not material, and ought not to cause a reversal of the judgment.'
The judgment must be affirmed with costs.
^The other Justices concurred.